Citation Nr: 0940112	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-22 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left 
perforated ear drum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran asserts that he has the disabilities on appeal as 
a result of exposure to damaging noise while serving in 
Vietnam.  In November 2006 the Veteran underwent a VA 
audiological examination in an attempt to address the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
observes that the November 2006 VA examiner noted, under a 
section entitled PERTINENT EVIDENCE (page 5), as follows:

[The Veteran] was seen for hearing aid 
evaluation at the VA Medical Center, 
Louisville, KY on 2-6-2001.

In discussing this evidence, the November 2006 VA examiner 
stated as follows:

When seen for hearing aid evaluation on 
2-5-2001 at the Louisville VA Medical 
Center Audiology Service, [the Veteran] 
reported onset of bilateral tinnitus 
after he was exposed to noise on the job.

The Board notes that the February 2001 VA medical record 
referenced by the November 2006 VA examiner is not of record.  
The Board also observes that it appears that the November 
2006 VA examiner did not review November 1990 private 
audiological records associated with the claims file, 
including an entry that noted that the Veteran had been 
having problems with hearing loss which had been going on 
"for quite some time."  In this regard, the Board notes 
that the November 2006 VA examiner noted (Page 5) that 
private medical records were not reviewed.

The Veteran has also asserted in his statements that the 
November 2006 VA examiner did not accurately record the 
Veteran's statements during the examination.  For example, 
the Veteran in his February 2007 notice of disagreement 
denied that he had informed the November 2006 VA examiner 
that he had never worn hearing protection during his post-
service civilian employment.  The Veteran has also stated his 
belief that the clearly inaccurate information contained in 
the Introduction section of the January 2007 rating decision 
somehow reflects that his claim was not given sufficient 
consideration.

Based on the foregoing, the Board finds that the February 
2001 VA audiological record (and any other VA audiological 
records not currently of record) should be associated with 
claims file.  Further, as VA must ensure that a VA 
examination or opinion obtained is adequate, Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007), the Board finds that 
the Veteran should be afforded another VA audiological 
examination. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should request all VA medical 
records pertaining to examination or 
treatment of the Veteran for his hearing 
and ears from VA facility(ies) in 
Louisville, Kentucky, in particular a 
February 2001 VA hearing aid record, and 
associate them with the claims file.

2.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has hearing loss, 
tinnitus, or residuals of a left 
perforated ear drum related to service.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran has any current hearing loss, 
tinnitus, or residuals of a left 
perforated ear drum related to service, 
to include whether hearing loss, 
tinnitus, or a perforated left ear drum 
preexisted his military service and was 
permanently aggravated therein.

3.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss 
disability, tinnitus, and residuals of a 
left perforated ear drum.  If any benefit 
sought is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





